Citation Nr: 1738849	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-04 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 40 percent prior to January 27, 2014, and in excess of 60 percent thereafter, for urethral stricture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appellant is a Veteran who served on active duty from April 1952 to April 1954.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013, rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 30 percent rating for urethral stricture.   A December 2013, rating decision increased the rating to 40 percent effective May 21, 2012, the date of the claim for increase.  

In July 2016, the Board remanded the Veteran's claim for further development.  An April 2017, rating decision increased the rating to 60 percent effective January 27, 2014, the date of receipt of the Veteran's statement of worsening, that was corroborated by objective evidence and statement received from the provider at the VA Pittsburgh Healthcare System.  A SSOC was issued in April 2017, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's urethral stricture was manifested by the required use of an appliance for dilation, but prior to January 27, 2014, he did not use absorbent materials that must be changed more than four times per day.

2.  At no time during the appeal period was the Veteran's urethral stricture manifested by any type of renal dysfunction and he has been awarded the maximum rating available for voiding dysfunction.





CONCLUSION OF LAW

For the entire appeal period, the criteria for entitlement to a 60 percent rating, but no higher, for urethral stricture to 60 percent have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103(c)(2), 3.159, 3.321, 4.1, 4.2, 4.7, 4.41, 4.115, DC 7518 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist
	
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(a).

Pursuant to the rating criteria for diagnoses of the genitourinary system, the service-connected urethral stricture is rated at 40 percent prior to January 27, 2014 and at 60 percent as of January 27, 2014 under DC 7518.  See 38 C.F.R. § 4.115b.  DC 7518 indicates that stricture of urethra is to be rated as voiding dysfunction. 

Pursuant to the rating criteria for dysfunctions of the genitourinary system, voiding dysfunction, to include continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, is assigned, in pertinent part, a 40 percent disability rating when requiring the wearing of absorbent materials which must be changed two to four times per day; and 60 percent disability rating (the maximum available) when requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  See 38 C.F.R. § 4.115a.

Pursuant to the rating criteria for dysfunctions of the genitourinary system, renal dysfunction is assigned a 60 percent disability rating for constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under DC 7101; 80 percent disability rating for persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg percent; or, creatinine 4 to 8mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; and 100 percent disability rating (the maximum available) when requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg percent; or creatinine more than 8mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a.
III. 
Facts and Analysis 

In May 2012, the Veteran filed a claim for increase, claiming his condition had worsened.  The Veteran reported having to wake between 5 and 12 times per night to void.     

The Veteran had surgery June 2013, due to a suspected urethral mass, however only a stricture was found.  The operative report indicates the Veteran underwent urethral dilation and Foley placement.  The urethra was dilated and the Veteran was noted as voiding on his own with no retention.  He was advised to maintain the Foley catheter for approximately one week, and then resume daily intermittent catheterization. 

In July 2013, he underwent a VA examination of his urethral stricture.  The Veteran was noted as having a history of urethral stricture that causes obstruction and has been dilated at present.  The examiner indicated there were no current voiding issues.  The voiding dysfunction did not cause urine leakage or increased urinary frequency.  The voiding dysfunction caused symptoms of obstructed voiding including, decreased force of stream, and stricture disease requiring dilation.  The frequency of periodic dilation was unknown.  He was noted as having recurrent urinary tract infections secondary to obstruction.  He did not have a history of uretherolithiasis, or recurrent bladder or urethral infections.  His condition had no impact on his ability to work.  

In December 2013, the RO granted a 40 percent evaluation effective May 21, 2012, the date of claim for increase.  

In January 27, 2014, the Veteran submitted a statement attesting that his condition had worsened.  He specifically stated that he wears briefs due to his incontinence, which he changes more than 4 times per day.   

In January 2017, a statement was received from R.D., CRNP, of the VA Pittsburgh Healthcare System.  The Veteran was noted as being a long term care resident at the facility.  It was noted the Veteran had been incontinent of urine more frequently in 2015, and the need for receiving intermittent urinary catheterizations every 4 to 6 hours.  He had undergone a direct vision internal urethrotomy (DVIU) in August 2015, and a cysto dilation in April and June 2016.  Based on findings at the more recent cysto, the a suprapubic catheter was placed September 26, 2016.    

In April 2017, the RO increased the rating to 60 percent, effective January 27, 2014.   

Upon careful review of the evidence of record, the Board finds that the most probative evidence supports a 60 percent rating, but no higher, for his urethral stricture for the entire timeframe on appeal.  Prior to January 27, 2014, the Veteran had a placement of a Foley catheter and was told to use it for one week.  After that time, he intermittently used catheterization, and was noted to have stricture disease requiring dilation.  The Board finds that throughout the appeal period, the Veteran has required the use of an appliance to assist with voiding.  His symptoms fit squarely within the criteria listed for a 60 percent rating under the criteria for rating voiding dysfunction.  

Although the evidence shows that there have been some instances during the rating period when the Veteran's stricture did not always require the use of an appliance, there has been consistent treatment for his symptoms with little or no improvement.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3. 344(a).  As such, the Board finds that the 60 percent rating, but no higher, for voiding dysfunction is warranted for the entire timeframe on appeal.

In light of the increased rating prior to January 27, 2014, the Veteran is receiving the maximum rating available under the assigned rating criteria for voiding dysfunction (38 C.F.R. §§ 4.115a, 4.115b, DC 7518) during the entire appeal period.  

The rating criteria for an increased rating in excess of 60 percent for renal dysfunction have not been met at any time during the increased rating period on appeal.  Neither the Veteran nor the evidence of record demonstrates that he has any type of renal dysfunction to warrant the next higher 80 or 100 percent for renal dysfunction. 

Specifically, on January 27, 2014, the Veteran submitted a statement attesting that his condition had worsened, requiring him to wear briefs due to incontinence, which he must change more than 4 times per day.  This was then corroborated by a January 2017 statement from his treating provider R.D., CRNP.  The Veteran was noted as being incontinent of urine more in 2015, and needing intermittent urinary catheterizations every 4 to 6 hours.  Additionally, a suprapubic catheter was placed September 26, 2016.  Again, there is no lay or medical evidence showing renal dysfunction as to warrant a rating in excess of 60 percent for the Veteran's urethral stricture at any time during the appeal period.

As discussed above, there is no higher rating available under the rating criteria for voiding dysfunction and although there are higher ratings of 80 and 100 percent available under the rating criteria for renal dysfunction, but the Veteran's disability is not productive of such impairment.  As the evidence of record does not indicate the Veteran has renal insufficiency, the preponderance of the evidence is against a rating in excess of 60 percent at any time during the appeal period for his urethral stricture.  


ORDER

A 60 percent rating, but no higher, is warranted during the entire appeal period for the Veteran's urethral stricture.  



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


